DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12-17-20 is acknowledged.  The traversal is on the ground(s) that Groups I and II are related and would not be a burden.  This is found persuasive and Restriction between Groups I and II is withdrawn. Claims 1-5,7-10,12-20 are hereby treated on the merits.
The requirement between Groups I,II and Group III is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 depends on canceled claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15,16, ‘the receding contact angle and advancing contact angle’ lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,13,17-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Dudovicz-2001/0034197. 	Dudovicz discloses a polishing pad comprising: a polishing layer (figure 3 (33)) having a working surface and a second surface opposite the working surface (see figure 3 and paragraph [0036]); wherein the working surface includes a land region and at least one of a plurality of precisely shaped pores and a plurality of precisely shaped asperities (see paragraph [0047]), the thickness of the land region is less than about 5 mm (see paragraph [0054-(0.1-0.6cm)]) and the polishing layer comprises a polymer (see paragraph [0036], "polyurethane"); a porous substrate (figure 3 (30)) having a first major surface, an opposed second major surface and a plurality of voids (figure 3 and paragraph [0036]); and an interfacial region wherein a portion of the polymer of the polishing layer is embedded in the at least a portion of the plurality of voids of the porous substrate (see paragraph [0036], the layer 33 of polyurethane "preferably strikes into the woven substrate, and may impregnate the substrate completely").
Dudovicz discloses the porous substrate being a woven substrate, see paragraph [0036] "woven substrate 30" (not open cell foam), therefore the subject-matter of claims 2 and 3 is not novel.
Dudovicz  discloses claim 4, that macro-channels 22 (such as are shown in figures 2, 6 and 7 are contemplated for any of the embodiments (see claim 27). 
Dudovicz discloses claims 5,7 that the interfacial region in figure 3 may be throughout the whole substrate. Therefore, it is implicit that at least part of the interfacial region is aligned with any macrochannels which may be formed. 
Dudovicz discloses claim 13, wherein the polymer of the polishing layer comprises at least one of a thermoplastic and thermoplastic elastomer, see paragraph [0051].
Dudovicz discloses claim 17, the pad can have an overall thickness of 0.1 cm (paragraph [0054]), therefore it is implicit that the thickness of at least a portion of the interfacial region will be between about 10 microns and about 5 mm.
Dudovicz discloses claim 18, wherein the volume of the plurality of voids of the porous substrate is at least 100% of the volume of the portion of the polymer of the polishing layer that is embedded in the at least a portion of the plurality of voids of the porous substrate (see paragraph [0036]). 
Dudovicz also discloses the subject-matter of claims 19 and 20, see figure 1 and paragraph [0032- the use of a polishing system with the claimed pad and slurry as the polishing solution], therefore the subject-matter of claims 19 and 20 is not novel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudovicz, alone.
Dudovicz shows a plurality of independent macro-channels 22 (see paragraph [0035]). Dudovicz discloses claims 5,7,9 that the interfacial region in figure 3 may be throughout the whole substrate. Therefore, it is implicit that at least part of the interfacial region is aligned with any macrochannels which may be formed. However, if it is not implicit, to align interfacial region with macrochannels is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
In addition, regarding claim 8, it is well known in the field of polishing pads to provide inter-connected macrochannels for slurry distribution. To interconnect grooves for slurry distribution is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Claims 10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudovicz in view of Lombardo-2003/0228836.
	Dudovicz discloses the invention as detailed above. Regarding claims 10,12, Lombardo teaches to seal the entire circumference (100%) of the porous substrate to prevent slurry intrusion, see claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for Dudovicz to seal at least 70% of circumference of the porous substrate, as taught by Lombardo, in order to prevent slurry intrusion of subpad.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudovicz in view of Dornfeld-7226345.
Dudovicz discloses the invention as detailed above, but does not disclose a nanometer topography.  However, Dornfeld teaches that the polishing layer includes a plurality of nanometer-size topographical features on at least one of the surface of the precisely shaped asperities (see figure 5 (50(a) col 9, line 19). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Dudovicz with a nano-topography, as taught by Dornfeld, in order to more uniformly and efficiently obtain flatness when polishing a workpiece.
Allowable Subject Matter
Claims 15,16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
March 10, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723